Hardin, P. J.
The principal questions involved in this case have been passed upon by this court in the decision of the case of People v. Village of Little Falls, supra, decided at the November term (1889) of this court. See, also, People v. Trustees, 7 N. Y. Supp. 125; People v. Common Council, 78 N. Y. 33; People v. Chapin, 104 N. Y. 96, 10 N. E.Rep. 141. The questions are not open for discussion in this court, and it is our duty to follow the decision made in that case. We think the order appealed from should be reversed, with $10 costs and disbursements, and the motion for a mandamus denied. All concur.